DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the communication filed 11/8/2019.  Claims 1-20 are pending.  Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6-9, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andreev (US Publication No. 20080183889 A1) and Barrett (US Publication No. 20180167412 A1).
	
Regarding claim 1, Andreev discloses an apparatus for accessing web pages, the apparatus comprising: 
a communication interface; ([0016] and FIG. 1 - a randomizing HTTP proxy server 104) and 
a processor (e.g., CPU 302) communicatively coupled to the communication interface and configured to: ([0035] and FIG. 3)
receive a web crawler request, from the communication interface, to access a specified web page; ([0023]- [0024] and FIG. 1, FIG. 2A- steps 204, 206, 208 – The request to the target website is from the crawling module 102.  Such a request, considered as the claimed web crawler request, is received from the randomizing HTTP proxy server 104, considered as the claimed communication interface.  That is, the randomizing HTTP proxy server 104 forwards the first request via the connection established in step 204 to HTTP proxy computing unit 108.)
select a first selected proxy server (e.g., HTTP proxy computing unit 108) from among a plurality of proxy servers (HTTP Proxy computers 108, 110…112 of FIG. 1); ([0023] and FIG. 1, FIG. 2A, step 204 -  HTTP proxy computing unit 108 is selected among HTTP Proxy computers 108, 110…112 in step 204.)
send, via the communication interface, a first access request to the first selected proxy server requesting access to the specified web page; ([0024] and FIG. 2, step 206.  
receive, via the communication interface, a response from the selected proxy server corresponding to the first access request; ([0026], [0027], FIG. 2, steps 212, 214, a response is received from the HTTP proxy computing unit 108 via the randomizing HTTP proxy server 104, considered as the claimed communication interface.)
Andreev does not disclose analyze the response from the selected proxy server; 
select a second selected proxy server from among the plurality of proxy servers in response to determining from the response that the first access request was denied; and 
send, via the communication interface, a second access request to the second selected proxy server requesting access to the specified web page.  
Barret discloses analyze the response from the selected proxy server; ([0028] discloses “When the automated attacks hit the website, traditional inline security technologies simply block the traffic from the originating IP address.  However, this blocking action serves to tip off the malicious user to the mitigation effort, prompting the attacker to switch attack tools, or simply change the IP address used for the attack by switching to a different proxy server,”  The attacks are requests to the websites.  To realize the blocking action, it is implied that the response of the requests from the first proxy server is analyzed.)

send, via the communication interface, a second access request to the second selected proxy server requesting access to the specified web page.  ([0028] – “the attack is resumed almost immediately,”  The resumed attack is considered as the claimed second access request using the different proxy server.)
Andreev and Barret are analogous art because they both relate to preventing detection of an identity of the requester using a plurality of proxy servers.  See Andreev: [0023]- [0027]; Barret: [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andreev in view of Barret in order to analyze the response from the selected proxy server; select a second selected proxy server from among the plurality of proxy servers in response to determining from the response that the first access request was denied; and send, via the communication interface, a second access request to the second selected proxy server requesting access to the specified web page.  One of ordinary skill in the art would have been motivated because it would enhance the chance of obtaining content from a target website. 

  



Regarding claim 7, Andreev discloses wherein the processor is configured to establish persistent connections to the web crawler and the plurality of proxy servers via the communication interface.  ([0023]- [0030] – the connection to the plurality of proxy servers is established via the randomizing HTTP proxy server 104, considered as the claimed communication interface.)

Regarding claim 8, Andreev and Barret, in particular, Barret discloses wherein the first request and the second request are configured to request access to all of the specified web page.  ([0028] – repeated requests are made to request access to the target website.)

Regarding claim 9, the reasons for rejections are similar as these for claim 1.  

Regarding claim 14, the reasons for rejections are similar as these for claim 6.

Regarding claim 15, the reasons for rejections are similar as these for claim 1.  



Regarding claim 20, the reasons for rejections are similar as these for claim 6.  

Claims 2, 3, 5, 10, 11, 13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Andreev and Barret as applied to claim 1, 9 or 15, and further in view of Tang (US Publication No. 20180041530 A1).

Regarding claim 2, Andreev and Barret, in particular, Barret discloses wherein the processor is configured to 
However, Andreev and Barret do not disclose schedule a request requesting access to the specified web page for a later transmission.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andreev and Barret in view of Tang in order to schedule a request requesting access to the specified web page for a later transmission.  One of ordinary skill in the art would have been motivated because it would enhance the chance of accessing a target website by the crawler.

Regarding claim 3, Andreev, Barret and Tang, in particular, Barret discloses wherein the threshold amount of failed access is a threshold number of requests being denied access to the specified web page.  ([0028] discloses continuously request access to the specific web page using one of the proxy servers of the plurality of proxy servers in response to the threshold amount of a single failure of access to the target web site. The threshold number is 1.)
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 2.

Regarding claim 5, Andreev, Barret and Tang, in particular, Barret discloses wherein to schedule the third request the processor is configured to place the third request in a queue of web page requests. ([0028] – “the attack is resumed almost immediately,”  This implies that the request to the target website is repeated multiple times.)


Regarding claim 10, the reasons for rejections are similar as these for claim 2. 

Regarding claim 11, the reasons for rejections are similar as these for claim 3.

Regarding claim 13, the reasons for rejections are similar as these for claim 5.  

Regarding claim 17, the reasons for rejections are similar as these for claim 2.  

Regarding claim 18, Andreev, Barret and Tang, in particular, Barret discloses wherein the threshold amount of failed access is a threshold number of requests being denied access to the specified web page or a threshold amount of time since the first access request is sent.  ([0028] discloses continuously request access to the specific web page using one of the proxy servers of the plurality of proxy servers in response to the threshold amount of a single failure of access to the target web site. The threshold number is 1.)
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 17.

Regarding claim 19, the reasons for rejections are similar as these for claim 5.  

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Andreev, Barret and Tang as applied to claim 2 or 10, and further in view of Liu (US Publication No. 20140222974 A1).

Regarding claim 4, Andreev, Barret and Tang do not disclose wherein the threshold amount of failed access is a threshold amount of time since the first access request is sent.  
Liu discloses wherein the threshold amount of failed access is a threshold amount of time since the first access request is sent.  ([0063])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andreev, Barret and Tang in view of Liu such that the threshold amount of failed access is a threshold amount of time since the first access request is sent.  One of ordinary skill in the art would have been motivated because it would enhance user experience in accessing Internet.

Regarding claim 12, the reasons for rejections are similar as these for claim 4.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Weiwei Stiltner/
Examiner, Art Unit 2451

/Chris Parry/           Supervisory Patent Examiner, Art Unit 2451